DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the specification, filed 6/15/2021, is accepted.  The specification objection of 3/23/2021 has been withdrawn.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 3, line 1, replace “claim 2” with –claim 1--.
Claim 4, line 1, replace “claim 2” with –claim 1--.

REASONS FOR ALLOWANCE
Claims 1 and 3-15 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The avalanche diode arrangement as claimed, specifically in combination with: a digital control circuit comprising an inverter and flip-flop, configured to generate the enable signal of the latch comparator; a bias voltage generator with a control circuit configured to increase the bias voltage based on the latch comparator output; and a digital cell circuit configured to generate the input into the control circuit, is not taught or made obvious by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/MONICA T TABA/             Examiner, Art Unit 2878                                                                                                                                                                                           
/THANH LUU/             Primary Examiner, Art Unit 2878